United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-860
Issued: October 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 5, 2007 merit decision terminating her compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation effective November 5, 2007 on the grounds that she had no residuals of her
October 27, 2003 employment injury after that date.
FACTUAL HISTORY
The Office accepted that on October 27, 2003 appellant, then a 38-year-old secretary,
sustained a lumbosacral strain and disc displacement at L5-S1 with radiculopathy due to a fall at

work. She stopped work on October 27, 2003 and returned to light-duty work for the employing
establishment in March 2004. It paid appellant compensation for periods of disability.
Appellant received treatment from Dr. Louis C. Rose, a Board-certified orthopedic
surgeon, who diagnosed lumbar radiculopathy secondary to multiple disc bulges. The findings
of March 12, 2004 magnetic resonance imaging (MRI) scan testing of her lumbar spine revealed
bulging discs at L2-3, L3-4 and L5-S1 with impingement on the thecal sac at L5-S1. In early
2005 appellant began to be treated by Dr. John Olewski, a Board-certified orthopedic surgeon.
On January 22, 2007 he indicated that range of motion of her lumbar spine reproduced axial-type
back pain and noted that paravertebral muscle spasms were observed. Dr. Olewski determined
that appellant was totally disabled from her previous job duties due her accepted employment
injury.
On June 7, 2007 Dr. Isaac Cohen, a Board-certified orthopedic surgeon who served as an
Office referral physician, stated that appellant complained of upper and lower back pain which
radiated down both legs with spasms. He indicated that examination of her thoracolumbar spine
revealed some limitation of back motion and hypersensitivity upon palpation but indicated that
strength was satisfactory and sensation was intact. There were no muscle spasms or trigger
points upon palpation. Dr. Cohen diagnosed chronic thoracolumbar spine syndrome, by history,
and stated, “There were no objective findings upon clinical evaluation today to establish a
causally related disability.” He indicated that he would assess appellant’s ability to work after he
obtained the results of a repeat MRI scan study of her lumbar spine.
On July 13, 2007 Dr. Cohen noted that the repeat MRI scan study of the lumbar spine he
obtained on July 5, 2007 showed multilevel disc degeneration but no evidence of pathologic
marrow replacement, compression fracture or listhesis. It showed a small left paracentral disc
protrusion at L5-S1 without evidence of significant central or lateral stenosis. He stated that the
MRI scan study revealed no evidence of neurological involvement and showed evidence of
multilevel degenerative disc disease which preexisted appellant’s October 27, 2003 injury.1
Dr. Cohen stated:
“Based on a review of the repeat MRI scan [study] and based on the physical
evaluation performed in my office on June 7, 2007, which did not reveal any
objective evidence of any causally related residual findings, there is no causally
related orthopedic disability. It is my opinion that the claimant is able to return to
full[-]duty work, without any causally related work restrictions.”
On July 26, 2007 Dr. Olewski stated that examination of appellant’s lumbar spine
revealed that back flexion and extension reproduced axial pain with paravertebral spasms and a
reversal of rhythm. He noted that three levels of concordant back pain were reproduced on
discography and indicated that she had 5/5 strength in all extremities.2 Dr. Olewski determined
that appellant was totally disabled from her previous job duties.

1

The record contains a copy of the July 5, 2007 MRI scan study.

2

The discography was performed on June 1, 2005 and showed pain reproduction at L2-3, L3-4 and L5-S1.

2

The Office determined that there was a conflict in the medical opinion between
Dr. Olewski and Dr. Cohen regarding whether appellant continued to have residuals of her
October 27, 2003 employment injury.3 In order to resolve the conflict, it referred appellant,
pursuant to, Dr. Arnold M. Illman, a Board-certified orthopedic surgeon, for an impartial medical
examination and an opinion on the matter.
On September 5, 2007 Dr. Illman described appellant’s October 27, 2003 work injury and
discussed the diagnostic testing of record. He noted that on examination of her lower back the
slightest touch of her skin caused her to complain of pain. This sensitivity of skin was noted to
be from the base of the neck all the way down to the sacrum. Dr. Illman indicated that he did not
palpate any muscle spasm and that appellant did not complain of sciatic notch tenderness on
palpation. Appellant demonstrated 30 degrees of lateral movement of her back and 0 degrees of
extension and stated that it hurt her too much to move forward more than a few degrees.
Dr. Illman noted that straight leg raising to 90 degrees with both ankles manually placed in
dorsiflexion elicited no pain. Appellant had normal light-touch sensation of both legs and the
strength of dorsiflexion and plantar flexion in both ankles was +5.
Dr. Illman determined that appellant was capable of returning to work as a secretary for
the employing establishment. He noted that the MRI scan studies did not show any herniated
discs and indicated that she did not have a radiculopathy as she had not been complaining of any
leg discomfort. Dr. Illman stated that he could not find an orthopedic cause for appellant’s
symptomatology. He indicated that she had a normal neurologic examination without
abnormalities which would cause her to walk in a shuffling type of gait. Dr. Illman was unable
to explain from an orthopedic point of view why there was hypersensitivity to the skin on
appellant’s lower back to the extent that she complained of pain when he barely touched her
skin. He indicated that he could not find an orthopedic disability to her lower back and
determined that she was not restricted from her normal work as a secretary for the employing
establishment.
In an October 2, 2007 notice, the Office advised appellant of its proposed termination of
her disability compensation and medical treatment because she no longer had residuals of her
October 27, 2003 employment injury. It stated that its termination was supported by the
September 5, 2007 report of Dr. Illman, the impartial medical specialist. It provided her with 30
days to submit additional evidence.
In a November 5, 2007 decision, the Office terminated appellant’s compensation
effective November 5, 2007 on the grounds that she had no residuals of her October 27, 2003
employment injury after that date. It indicated that the well-rationalized opinion of Dr. Illman
represented the weight of the medical evidence with regard to this matter.

3

See 5 U.S.C. § 8123(a).

3

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,4 once the Office has accepted a claim
it has the burden of justifying termination or modification of compensation benefits.5 It may not
terminate compensation without establishing that the disability ceased or that it was no longer
related to the employment.6 The Office’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”8 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.9
ANALYSIS
The Office accepted that on October 27, 2003 appellant, then a 38-year-old secretary,
sustained a lumbosacral strain and disc displacement at L5-S1 with radiculopathy due to a fall at
work. It terminated her disability and medical benefits compensation effective November 5,
2007 on the grounds that she had no residuals of her October 27, 2003 employment injury after
that date. It indicated that the termination was justified by the opinion of Dr. Illman, a Boardcertified orthopedic surgeon who served as an impartial medical specialist.
The Office properly determined that there was a conflict in the medical opinion between
Dr. John Olewski, appellant’s attending Board-certified orthopedic surgeon, and Dr. Isaac
Cohen, a Board-certified orthopedic surgeon who served as an Office referral physician, on the
issue of whether she continued to have residuals of the October 27, 2003 employment injury.10
In order to resolve the conflict, the Office referred appellant, pursuant to section 8123(a) of the
Act, to Dr. Illman for an impartial medical examination and an opinion on the matter.11
4

5 U.S.C. §§ 8101-8193.

5

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

6

Id.

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

5 U.S.C. § 8123(a).

9

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

10

In reports dated between early and mid 2007 Dr. Olewski determined that appellant was disabled from her
previous secretary work due to her October 27, 2003 employment injury. In contrast Dr. Cohen indicated in a
July 13, 2007 report that appellant had no residuals of her October 27, 2003 employment injury.
11

See supra note 7 and accompanying text.

4

The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Illman, the impartial medical specialist selected to resolve the
conflict in the medical opinion.12 The September 5, 2007 report of Dr. Illman establishes that
appellant had residuals of her October 27, 2003 employment injury after November 5, 2007.
On September 5, 2007 Dr. Illman concluded that appellant did not have any objective
symptoms of her October 27, 2003 employment injury and indicated that she was capable of
returning to her regular work as a secretary for the employing establishment. He noted that on
examination the slightest touch of her skin from her neck to her sacrum caused her to complain
of pain. Dr. Illman indicated that he did not palpate any muscle spasm and that appellant did not
complain of sciatic notch tenderness on palpation. Appellant complained that certain back
motions were too painful but straight leg raising to 90 degrees with both ankles manually placed
in dorsiflexion elicited no pain. She had normal light-touch sensation of both legs and the
strength of dorsiflexion and plantar flexion in both ankles was +5.
The Board has carefully reviewed the opinion of Dr. Illman and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. His opinion is based on a proper factual and medical history in
that he had the benefit of an accurate and up-to-date statement of accepted facts, provided a
thorough factual and medical history and accurately summarized the relevant medical evidence.13
Dr. Illman provided medical rationale for his opinion by explaining that he could not find an
orthopedic cause for appellant’s symptomatology and indicated that she had a normal neurologic
examination without abnormalities. There were no objective findings to explain her shuffling
type of gait and her hypersensitivity to the skin on her lower back to the extent that she
complained of pain when he barely touched her skin. He further explained that the MRI scan
studies did not show any herniated discs and indicated that appellant did not have a
radiculopathy as she had not been complaining of any leg discomfort.14
For these reasons, the Office properly relied on the opinion of Dr. Illman to terminate
appellant’s compensation effective November 5, 2007.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective November 5, 2007 on the grounds that she had no residuals of her
October 27, 2003 employment injury after that date.

12

See supra note 8 and accompanying text.

13

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

14

The Board notes that appellant did not submit any additional medical evidence after being advised of the
proposed termination of her compensation.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 5, 2007 decision is affirmed.
Issued: October 24, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

